DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, 8-9, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2011/0043013) in view of Fry (US 1975599).  Regarding claims 1, 8, Sugiura teaches an aircraft seat with a frame (“vehicle seat”) having a dress cover (21) comprising: a seat cover body (31) defining a cable channel (53) in a peripheral portion; a cable (55) disposed in the peripheral channel, the cable defining a first terminus and a second terminus; and tightening elements (57a and 57b) disposed on each of the first terminus and the second terminus, wherein: the seat cover body (31) is configured to wrap around a seat back frame (15) with the peripheral portion disposed at a back surface (15b) of the seat back frame; and the tightening elements are configured to interlock corresponding terminals disposed on a seat back frame and tighten the cable and the peripheral portion around the back surface (see Figure 1 where terminals are interlocked by 57a and 57b on the back of the frame).
However, Suguira does not distinctly disclose a plurality of cable engaging elements disposed on a corresponding seat frame, wherein the cable is configured to wrap around each of the plurality of cable engaging elements.  Fry, in a similar field of endeavor, teaches a seat with a frame having a plurality of cable engaging elements disposed on the seat frame, wherein a cable is configured to wrap around each of the plurality of cable engaging elements (see Figure 8, item 42 on frame 14).  It would have been obvious to one having ordinary skill in the art to place item 42 of Fry onto the back frame of Suguira such that the cable of Suguira passed through the opening (46) and kept the cable taut for better securement.

Regarding claims 2, 9, Sugiura further teaches a cable liner disposed in the cable channel (53), the cable liner configured to reduce friction in the cable channel when the cable (55) is tightened (see Figure 4, the examiner notes that “a cable liner” is a very broad limitation and can be rejected over a material that allows the sliding of the cable within the channel).

Regarding claims 6, 13 and 15, Sugiura further teaches wherein the tightening elements (57a and 57b) on each of the first terminus and the second terminus are configured to interlock with each other (items 57a and 57b can interlock with each other given their hook shapes – see Figure 5 - or with band 25).  Sugiura further teaches a plurality of cable engaging elements (24a-c) disposed on the seat frame (item 25 which includes 24a-c is “on the seat frame), wherein the cable is configured to wrap around each of the plurality of cable engaging elements (see Figure 5).  The examiner also notes that any of 24a-c can be considered “frame terminals”.

Claims 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2011/0043013) in view of Fry (US 1975599) as above and in further view of Sosa et al. (US 10966541).  Regarding claims 3-5, 10-12, it is described above what is disclosed by Sugiura in view of Fry; however, the references do not distinctly disclose a midpoint strap disposed on opposing ends of the peripheral portion; wherein the midpoint strap comprises: a first strap element disposed on a first side of the peripheral portion, the first strap element comprising a hook portion of a hook-and-loop connector; and a second strap element disposed on a second side of the peripheral portion, the second strap element comprising a loop portion of a hook-and-loop connector.
Sosa, in a similar field of endeavor, teaches a seat dress cover having tensioned, or elastic, edges (6) and having an elastic midpoint strap (see straps in Figure 4) disposed on opposing ends of the peripheral portion (see Figure 4); wherein the midpoint strap comprises: a first strap element disposed on a first side of the peripheral portion, the first strap element comprising a hook portion of a hook-and-loop connector; and a second strap element disposed on a second side of the peripheral portion, the second strap element comprising a loop portion of a hook-and-loop connector (see items 7 and 8 which can be either snaps or hook and loop fasteners to secure the opposing straps together; see column 4, lines 1-20).
It would have been obvious to one having ordinary skill in the art to modify the seat cover body of Sugiura to include the midpoint straps of Sosa in order to provide extra securement of the cover to the seat (see column 4, lines 14-17 of Sosa for the motivation).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636